53 F.3d 339NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Thurman J. RIGGAN; Joseph J. Wester, Plaintiffs-Appellants,v.CITY OF SAINT PAUL; SAINT PAUL ISLAND; ALASKA, Defendants-Appellees.
No. 94-35169.
United States Court of Appeals, Ninth Circuit.
Submitted March 9, 1995.*Decided April 28, 1995.

Before:  PREGERSON, KOZINSKI and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
The employment contract that Riggan and Wester ("R & W") each made with the city provides that the "Agreement is made and shall be construed and performed under the laws of the State of Alaska.  Venue shall be in the Superior Court for the State of Alaska, Third Judicial District at Anchorage."  ER 31, 39.  R & W argue that this forum selection clause doesn't govern their dispute because it appears in a section of the agreement entitled "Construction of Agreement."  However, the agreement specifically provides that "the captions and heading ... are not to be used to interpret or define the provisions" of the Agreement.  Id.


3
R & W have made no showing that the forum selection clause was obtained through fraud or unenforceable for any other reason.  See Spradlin v. Lear Siegler Management Servs., Inc., 926 F.2d 865, 867-69 (9th Cir. 1991).  The clause is valid, and the district court did not err in holding that it lacked personal jurisdiction over the defendants.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3